EXHIBIT 10.1

 

Issuer: Omega Protein Corporation    Client: Joseph L. von Rosenberg III   

LOGO [g67105img001.jpg]

Preset Diversification ProgramSM (PDP)

Sales Plan

Sales Plan dated the date specified in Exhibit A hereto (this “Sales Plan”)
between Seller specified in Exhibit A (“Seller”) and Morgan Stanley & Co.
Incorporated (“Morgan Stanley”), acting as agent for Seller. Capitalized terms
used but not defined herein shall have the meaning given such terms in Exhibits
A and B hereto.

 

A. Recitals

1. This Sales Plan is entered into between Seller and Morgan Stanley for the
purpose of establishing a trading plan that complies with the requirements of
Rule 10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

2. Seller is establishing this Sales Plan in order to permit the orderly
disposition of a portion of Seller’s holdings of common stock (the “Stock”) of
the Issuer, including (only if the Sales Plan covers Stock that Seller has the
right to acquire under outstanding stock options as specified in Exhibit B
hereto) Stock that Seller has the right to acquire under outstanding stock
options listed on Exhibit C (the “Options”) issued by the Issuer.

 

B. Representations, Warranties and Covenants

1. As of the date hereof, Seller is not aware of any material nonpublic
information concerning the Issuer or its securities. Seller is entering into
this Sales Plan in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws.

2. The securities to be sold under this Sales Plan are owned free and clear by
Seller (subject, in the case of shares underlying Options (if Exhibit C is
applicable), only to the compliance by Seller with the exercise provisions of
such Options) and, as of the Selling Start Date, are not subject to any
agreement granting any pledge, lien, mortgage, hypothecation, security interest,
charge, option or encumbrance or any other limitation on disposition, other than
those which may have been entered into between Seller and Morgan Stanley or
imposed by Rules 144 or 145 under the Securities Act of 1933, as amended (the
“Securities Act”).

3. While this Sales Plan is in effect, Seller agrees not to enter into or alter
any corresponding or hedging transaction or position with respect to the
securities covered by this Sales Plan (including, without limitation, with
respect to any securities convertible or exchangeable into the Stock) and,
unless this Sales Plan is modified or terminated in accordance with the terms
hereof, agrees not to alter or deviate from the terms of this Sales Plan.

4. Seller agrees that Seller shall not, directly or indirectly, communicate any
information relating to the Stock or the Issuer to any employee of Morgan
Stanley or its affiliates who is involved, directly or indirectly, in executing
this Sales Plan at any time while this Sales Plan is in effect. Morgan Stanley
represents that it has in place reasonable policies and procedures to ensure
that any representative of Morgan Stanley effecting sales pursuant to this Sales
Plan does not sell shares of Stock on the basis of material non-public
information. Any notice given to Morgan Stanley pursuant to this Sales Plan
shall be given in accordance with paragraph F.4 below.

5. (a) Seller agrees to provide Morgan Stanley with a certificate dated as of
the date hereof and signed by the Issuer substantially in the form of Exhibit D
hereto prior to commencement of the Plan Sales Period (as defined below).

(b) Seller agrees to notify Morgan Stanley’s PDP Trading Desk in writing at the
address set forth in paragraph F.4 below as soon as practicable if Seller
becomes aware of (i) a legal, contractual or regulatory restriction that is
applicable to Seller or Seller’s affiliates or a stock offering requiring an
affiliate lock-up, which would prohibit any sale pursuant to the Sales Plan
(other than any such restriction relating to Seller’s possession or alleged
possession of material nonpublic information about the Issuer or its
securities), (ii) a change in the Issuer’s insider trading policies, so that the
sales to be made by Morgan Stanley for the account of the Seller pursuant to the
Sales Plan would violate these policies, or (iii) where the Sales Plan covers
Stock that Seller has the right to acquire under outstanding stock options, a
change in the Issuer’s policies with regard to the timing or method of
exercising such options which could interfere with the manner or timing of the
sales to be made pursuant to this Sales Plan. In the case of a notice relating
to clause (i) above, such notice shall indicate the anticipated duration of the
restriction, but shall not include any other information about the nature of the
restriction or its applicability to Seller and shall not in any way communicate
any material nonpublic information about the Issuer or its securities to Morgan
Stanley. Such notice shall be in addition to the notice required to be given to
Morgan Stanley by the Issuer pursuant to the certificate set forth as Exhibit D
hereto.

6. Seller agrees to complete, execute and deliver to Morgan Stanley a seller
representation letter dated as of the date hereof substantially in the form of
Exhibit E hereto prior to the commencement of the Plan Sales Period.

--------------------------------------------------------------------------------

Preset Diversification Program is a registered service mark of Morgan Stanley &
Co. Incorporated, protected in the United States and other countries.

 

1



--------------------------------------------------------------------------------

7. The execution and delivery of this Sales Plan by Seller and the transactions
contemplated by this Sales Plan will not contravene any provision of applicable
law or any agreement or other instrument binding on Seller or any of Seller’s
affiliates or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over Seller or Seller’s affiliates.

8. Seller has consulted with Seller’s own advisors as to the legal, tax,
business, financial and related aspects of this Sales Plan. Seller acknowledges
that Morgan Stanley is not acting as its fiduciary but is acting in a brokerage
capacity in connection with the adoption and implementation of this Sales Plan.

9. Seller agrees that until this Sales Plan has been terminated Seller shall
not, without providing prior written notice to Morgan Stanley, (i) enter into a
binding contract with respect to the purchase or sale of Stock with another
broker, dealer or financial institution (each, a “Financial Institution”),
(ii) instruct another Financial Institution to purchase or sell Stock or
(iii) adopt a plan for trading with respect to Stock other than this Sales Plan.

10. (a) Seller agrees to make (or cause to be made) all filings, if any,
required under Sections 13(d), 13(g) and 16 of the Exchange Act in a timely
manner, to the extent any such filings are applicable to Seller.

(b) Seller agrees that Seller shall at all times during the Plan Sales Period
(as defined below), in connection with the performance of this Sales Plan,
comply with all applicable laws, including, without limitation, Section 16 of
the Exchange Act and the rules and regulations promulgated thereunder.

(c) Seller agrees to complete, execute and deliver to Morgan Stanley a
Section 16 Authorization Letter in the form attached hereto as Exhibit F.

11. Seller acknowledges and agrees that Seller does not have, and shall not
attempt to exercise, any influence over how, when or whether to effect sales of
Stock pursuant to this Sales Plan. Seller and Morgan Stanley acknowledge and
agree that Morgan Stanley shall not sell Stock pursuant to this Sales Plan at
any time when any person at Morgan Stanley executing such sales is aware of
material nonpublic information concerning the Issuer or its securities.

12. (a) Seller represents that Seller is not entering into the Sales Plan on
behalf of, or with the assets of, an individual retirement account or individual
retirement annuity, or any employee retirement or employee benefit plan (such
as, for example, a Keogh or “HR-10” plan). [Explanatory Note: A Sales Plan
involving the sale of stock acquired through the exercise of employee stock
options would not be “on behalf of, or with the assets of’ any of the types of
plans referred to in this sub-paragraph.]

(b) If Seller is not an individual, Seller represents that Seller is not an
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, or a “plan” as defined under
Section 4975(e) of the Internal Revenue Code of 1986, as amended, or an entity
whose underlying assets include the assets of any such plan by reason of such a
plan’s investment in such entity.

13. If the Stock is to be sold pursuant to Rule 144 or 145 of the Securities Act
(as indicated by Seller in Exhibit A hereto), Seller makes the following
additional representations, warranties and agreements:

(a) Seller represents and warrants that the Stock to be sold pursuant to this
Sales Plan is currently eligible for sale under Rule 144 or 145.

(b) Seller agrees not to take, and agrees to cause any person or entity with
which Seller would be required to aggregate sales of Stock pursuant to paragraph
(a)(2) or (e) of Rule 144 not to take, any action that would cause the sales
hereunder not to meet all applicable requirements of Rule 144.

(c) Seller agrees to complete, execute and deliver to Morgan Stanley Forms 144
for the sales to be effected under this Sales Plan at such times and in such
numbers as Morgan Stanley shall request, and Morgan Stanley agrees to file such
Forms 144 on behalf of Seller as required by applicable law. The “Remarks”
section of each Form 144 shall bear a notification which states that the Stock
covered by such Form 144 is being sold pursuant to this Sales Plan and that the
representation regarding Seller’s knowledge of material nonpublic information
speaks as of the date that Seller adopted this Sales Plan. If Exhibit A
indicates that the Stock is to be sold pursuant to Rule 144 or 145 of the
Securities Act, Seller agrees that Morgan Stanley shall continue making Form 144
filings as contemplated by this paragraph B.13(c) in connection with sales under
this Sales Plan until Morgan Stanley receives a written notification (which
notification shall be acknowledged by the Issuer) stating that Seller is no
longer an “affiliate” of the Issuer as that term is defined under Rule 144.

(d) Seller hereby grants Morgan Stanley a power of attorney to complete and/or
file on behalf of Seller any required Forms 144. Notwithstanding such power of
attorney, Seller acknowledges that Morgan Stanley shall have no obligation to
complete or file Forms 144 on behalf of Seller except as set forth in
subparagraph (c).

14. Morgan Stanley agrees to conduct all sales pursuant to this Sales Plan in
accordance with the manner of sale and current public information requirements
of Rule 144 and in no event shall Morgan Stanley effect any sale if such sale
would exceed the then-applicable amount limitation under Rule 144, assuming
Morgan Stanley’s sales pursuant to this Sales Plan are the only sales subject to
that limitation.

 

2



--------------------------------------------------------------------------------

15. As of the date hereof, Seller has not received notice of the imposition of,
and Seller is not otherwise aware of the actual or approximate beginning or
ending dates of, any existing or impending “blackout period” pertaining to the
Issuer’s securities in individual account plans maintained by the Issuer, as
defined by Rule 100(b) of Regulation Blackout Trading Restriction (“Regulation
BTR”) issued by the Securities and Exchange Commission (the “SEC”), and any
amendments thereto.

 

C. Implementation of the Plan

1. Seller hereby appoints Morgan Stanley to sell shares of Stock pursuant to the
terms and conditions set forth below. Subject to such terms and conditions,
Morgan Stanley hereby accepts such appointment.

2. Morgan Stanley is authorized to begin selling Stock pursuant to this Sales
Plan on the Selling Start Date and shall cease selling Stock on the earliest to
occur of (i) the date on which Morgan Stanley is required to suspend or
terminate sales under this Sales Plan pursuant to paragraph D.3 below, (ii) if
Seller is an individual, the date on which Morgan Stanley receives notice of the
death of Seller, (iii) the date on which Morgan Stanley receives notice of the
commencement or impending commencement of any proceedings in respect of or
triggered by Seller’s bankruptcy or insolvency, (iv) the date on which Morgan
Stanley receives a valid Customer Securities Account Transfer notice with
respect to the account of Seller, and (v) the Selling End Date (the “Plan Sales
Period”).

3. (a) Morgan Stanley shall sell the Interim Sale Amount specified in Exhibit B
for the account of Seller during each Interim Sales Period specified in Exhibit
B at Morgan Stanley’s sole discretion in accordance with ordinary principles of
best execution; provided, that Morgan Stanley shall not sell any shares of Stock
pursuant to this Sales Plan at a price of less than the Minimum Sale Price
specified in Exhibit B; and provided, further, that, except as otherwise
provided in Exhibit B hereto, Morgan Stanley shall not sell any shares of Stock
pursuant to this Sales Plan to the extent that such sales would, on any given
day, constitute over 25% of the total trading volume on any such day, as
reasonably estimated by Morgan Stanley at such time.

A “Trading Day” is any day during the Plan Sales Period that the primary market
on which the Stock regularly trades is open for business and the Stock trades
regular way on such market.

(b) The Interim Sale Amount, the Total Sale Amount and the Minimum Sale Price
(to the extent any such terms are applicable) and any other share amounts and
per share prices set forth in paragraph C of this Sales Plan shall be adjusted
automatically on a proportionate basis to take into account any stock split,
reverse stock split or stock dividend with respect to the Stock or any change in
capitalization with respect to the Issuer that occurs during the Plan Sales
Period.

4. Morgan Stanley shall not sell Stock hereunder at any time when:

(i) Morgan Stanley, in its sole discretion, has determined that a market
disruption, material disruption in securities settlement, payment or clearance
services, banking moratorium, outbreak or escalation of hostilities or other
crisis or calamity that could, in Morgan Stanley’s judgment, impact offer, sales
or delivery of the Stock has occurred (provided, however, that Morgan Stanley
shall resume effecting trades in accordance with this Sales Plan as soon as
Morgan Stanley determines that it is reasonably practical to do so); or

(ii) Morgan Stanley, in its sole discretion, has determined that it is
prohibited from doing so by a legal, contractual or regulatory restriction
applicable to it or its affiliates or to Seller or Seller’s affiliates (other
than any such restriction relating to Seller’s possession or alleged possession
of material nonpublic information about the Issuer or the Stock); or

(iii) Morgan Stanley has received notice from the Issuer or Seller of the
occurrence of any event contemplated by paragraph B.5(b) above; or

(iv) Morgan Stanley has received notice from Seller to terminate the Sales Plan
in accordance with paragraph D.3 below.

5. (a) Seller agrees to deliver the Stock to be sold pursuant to this Sales Plan
(with the amount to be estimated by Seller in good faith, if the Interim Sale
Amount is designated as an aggregate dollar amount) (the “Plan Shares”), to the
extent such Plan Shares are currently owned by Seller, into an account at Morgan
Stanley in the name of and for the benefit of Seller (the “Plan Account”) prior
to the commencement of sales under this Sales Plan.

Morgan Stanley agrees to notify Seller promptly if at any time during the Plan
Sales Period the number of shares of Stock so delivered to the Plan Account is
less than the number of Plan Shares remaining to be sold pursuant to this Sales
Plan (not including shares of Stock underlying the Options described in
subparagraph (b) below). Upon such notification, Seller agrees to deliver
promptly to the Plan Account the number of shares of Stock necessary to
eliminate this shortfall.

(b) If the Sales Plan covers Options and Exhibit C is applicable, Seller agrees
to make appropriate arrangements with the Issuer and its transfer agent and
stock plan administrator to permit Morgan Stanley to furnish notice to the
Issuer of the exercise of the Options and to have underlying shares delivered to
Morgan Stanley as necessary to effect sales under this Sales Plan. Seller hereby
authorizes Morgan Stanley to serve as Seller’s agent and attorney-in-fact and,
in accordance with the terms of this Sales Plan, to exercise the Options. Seller
agrees to complete, execute and

 

3



--------------------------------------------------------------------------------

deliver to Morgan Stanley Stock Option Cashless Exercise Forms, in the form
attached hereto as Exhibit G, for the exercise of Options pursuant to this Sales
Plan at such times and in such numbers as Morgan Stanley shall request. Stock
received upon exercise of Options shall be delivered to the Plan Account.

(c) Morgan Stanley shall withdraw Stock from the Plan Account in order to effect
sales of Stock under this Sales Plan.

If the Sales Plan covers Options and Exhibit C is applicable, and on any day
that sales are to be made under this Sales Plan the number of shares of Stock in
the Plan Account is less than the number of shares to be sold on such day,
Morgan Stanley shall exercise a sufficient number of Options to effect such
sales in the manner specified in Exhibit C under “Manner of Exercising Options”.
Morgan Stanley shall in no event exercise any Option if at the time of exercise
the exercise price of the Option is equal to or higher than the market price of
the Stock. Morgan Stanley shall, in connection with the exercise of Options,
remit to the Issuer the exercise price thereof along with such amounts as may be
necessary to satisfy withholding obligations. These amounts shall be deducted
from the proceeds of sale of the Stock, together with interest thereon computed
in accordance with Morgan Stanley’s customary practices.

(d) To the extent that any Stock remains in the Plan Account after the end of
the Plan Sales Period or upon termination of this Sales Plan, Morgan Stanley
agrees to return such Stock promptly to the Issuer’s transfer agent for
relegending to the extent that such Stock would then be subject to transfer
restrictions in the hands of the Seller.

6. Morgan Stanley shall in no event effect any sale under this Sales Plan if the
Stock to be sold is not in the Plan Account or underlying an Option that is
exercised in accordance with the terms of this Sales Plan on the day of such
sale.

7. Morgan Stanley may sell Stock on any national securities exchange, in the
over-the-counter market, on an automated trading system or otherwise. Seller
agrees that if Morgan Stanley is a market maker or dealer in the Stock at the
time that any sale is to be made under this Sales Plan, Morgan Stanley may, at
its sole discretion, purchase the Stock from Seller in its capacity as market
maker or dealer.

8. All references in this Sales Plan to per share stock prices shall be before
deducting any commission, commission equivalent, mark-up or differential and
other expenses of sale.

9. Seller may instruct Morgan Stanley to sell or purchase shares of Stock other
than pursuant to this Sales Plan. The parties hereto agree that any such sale or
purchase transaction (i) will not be deemed to modify this Sales Plan unless
Seller so requests in writing in accordance with paragraph D.1 below and
(ii) will be given by Seller to Morgan Stanley only if such transaction does not
contravene any of the representations, warranties or covenants set forth in
Section B of this Sales Plan.

 

D. Amendment; Termination

1. This Sales Plan may be amended by Seller only upon the written consent of
Morgan Stanley and receipt by Morgan Stanley of the following documents, each
dated as of the date of such amendment:

(i) a representation signed by the Issuer substantially in the form of Exhibit D
hereto,

(ii) a certificate signed by Seller certifying that the representations and
warranties of Seller contained in this Sales Plan are true at and as of the date
of such certificate as if made at and as of such date, and

(iii) a seller representation letter completed and executed by Seller
substantially in the form of Exhibit E hereto.

2. In no event may Seller modify or otherwise alter this Sales Plan if Seller
has received notice of the imposition of, or Seller is otherwise aware of the
actual or approximate beginning or ending dates of, any existing or impending
“blackout period” pertaining to the Issuer’s securities in individual account
plans maintained by the Issuer, as defined by Rule 100(b) of Regulation BTR
issued by the SEC, and any amendments thereto.

3. (a) This Sales Plan may be suspended or terminated by Seller at any time upon
one days prior written notice sent to Morgan Stanley’s PDP Trading Desk by
overnight mail or by facsimile at the address and fax number set forth in
paragraph F.4 below. Seller agrees that Seller shall not suspend or terminate
this Sales Plan except upon consultation with Seller’s own legal advisors.

(b) This Sales Plan shall be suspended or, at Morgan Stanley’s option,
terminated, if Morgan Stanley receives notice from the Issuer of the occurrence
of any event contemplated by paragraph 3 of the certificate set forth as Exhibit
D hereto.

4. Seller agrees that Morgan Stanley will execute this Sales Plan in accordance
with its terms and will not be required to suspend or terminate any sales of the
Stock unless Morgan Stanley has received notice from Seller or the Issuer in
accordance with paragraph D.3 above at least one day prior to the date on which
this Sales Plan is to be suspended or terminated.

 

E. Indemnification; Limitation of Liability

1. (a) Seller agrees to indemnify and hold harmless Morgan Stanley and its
directors, officers, employees and affiliates from and against all claims,
losses, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or

 

4



--------------------------------------------------------------------------------

investigating any such action or claim) (collectively, “Losses”) arising out of
or attributable to this Sales Plan, including, without limitation, any breach by
Seller of this Sales Plan (including Seller’s representations and warranties
hereunder) or any violation by Seller of applicable laws or regulations;
provided, however, that the indemnification provisions of this paragraph E.1.(a)
shall not apply in the case of any claims, losses, damages or liabilities
resulting from Morgan Stanley’s gross negligence or willful misconduct. Seller
will reimburse Morgan Stanley for any and all advance fees, costs and expenses
of any kind incurred by Morgan Stanley as a result of such Losses. This
indemnification shall survive termination of this Sales Plan.

(b) Notwithstanding any other provision hereof, neither party shall be liable to
the other for:

(i) any special, indirect, punitive, exemplary or consequential damages, or
incidental losses or damages of any kind, even if advised of the possibility of
such losses or damages or if such losses or damages could have been reasonably
foreseen, or

(ii) any failure to perform or to cease performance or any delay in performance
that results from a cause or circumstance that is beyond its reasonable control,
including but not limited to failure of electronic or mechanical equipment,
strikes, failure of common carrier or utility systems, outbreak or escalation of
hostilities or other crisis or calamity, severe weather, market disruptions,
material disruptions in securities settlement, payment or clearance services or
other causes commonly known as “acts of God”.

 

F. General

1. Proceeds from each sale of Stock effected under the Sales Plan will be
delivered to the account of Seller less any commission, commission equivalent,
mark-up or differential and other expenses of sale to be paid to Morgan Stanley,
provided that any commission hereunder shall be as specified in Exhibit B.

2. Seller and Morgan Stanley acknowledge and agree that this Sales Plan is a
“securities contract,” as such term is defined in Section 741(7) of Title 11 of
the United States Code (the “Bankruptcy Code”), entitled to all of the
protections given such contracts under the Bankruptcy Code.

3. This Sales Plan constitutes the entire agreement between the parties with
respect to this Sales Plan and supercedes any prior agreements or understandings
with regard to the Sales Plan.

4. All notices to Morgan Stanley under this Sales Plan shall be given to Morgan
Stanley’s PDP Administration Unit in the manner specified by this Sales Plan by
facsimile at 201-200-2979 or by certified mail to the address below:

Morgan Stanley & Co. Incorporated

Harborside Financial Center

Plaza III, 1st Floor

Jersey City, NJ 07311

Attn: PDP Administration Services

5. Seller’s rights and obligations under this Sales Plan may not be assigned or
delegated without the written permission of Morgan Stanley.

6. This Sales Plan may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

7. If any provision of this Sales Plan is or becomes inconsistent with any
applicable present or future law, rule or regulation, that provision will be
deemed modified or, if necessary, rescinded in order to comply with the relevant
law, rule or regulation. All other provisions of this Sales Plan will continue
and remain in full force and effect.

8. This Sales Plan shall be governed by and construed in accordance with the
internal laws of the State of New York and may be modified or amended only by a
writing signed by the parties hereto.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Sales Plan on the date
specified below12.

 

SELLER By:   /s/ Joseph L. von Rosenberg III   Name: Joseph L. von Rosenberg III
  Date:   April 9, 200

 

MORGAN STANLEY & CO. INCORPORATED By:   /s/ Richard J. Fischer   Name: Richard
J. Fischer   Title:   Vice President   Date:   April 11, 2007

--------------------------------------------------------------------------------

1

Seller is advised that Morgan Stanley’s obligations under this Sales Plan will
not take effect unless and until this Sales Plan is approved and executed by
Morgan Stanley.

 

2

Note: If this Sales Plan involves the sale of stock that is restricted under
Rule 144 and/or Section 16, Morgan Stanley may not execute this Sales Plan until
the firm’s standard restricted stock due diligence process for such securities
has been completed.

 

6